DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending and examined. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steering system,”  “braking system,” “imaging system” and “controller” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “controller” and “system” coupled with functional languages “adjust,” “output,” “evaluate,” “detect,” “maneuver,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: items 20, 70, 18, and 26, Fig. 2.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 12-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, with reference to claims 1-7, 12-13 and 15-20, the limitation “second threshold” is not sufficiently clear.  That is, it is not readily clear whether it refers to a “distance.”   For the 
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, in the limitations “system for assisting in aligning a vehicle for hitching with a trailer” it is not clear whether the claimed “vehicle” and “trailer” are the same as those recited in the base claim or not. Correction is requested.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, it is not clear what the limitation “threshold” is referring back to.  Is it the threshold distance or the second threshold? Correction is requested.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, it is not clear what the limitation “threshold” is referring back to.  Is it the threshold distance or the threshold level? Correction is requested.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, it is not clear what the limitation “threshold” is referring back to.  Is it the threshold distance or the threshold level? Correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0052548, hereinafter “Singh”) in view of Reed et al. (US 2015/0002669, hereafter “Reed”).
With respect to claim 1, Singh discloses a system for assisting in aligning a vehicle for hitching with a trailer (abstract) comprising: a steering system that adjusts a steering angle of the vehicle (¶ 12); a braking system that adjusts a speed of the vehicle (¶ 25); an imaging system that outputs image data of an area proximate the vehicle and including a trailer-like object (¶ 19 and Fig. 1); and a controller (ECU, Fig. 2) that detects, within a threshold distance (e.g. step 145, Fig. 5) defined from a stationary point on the vehicle and the trailer, a position of a coupler within the image data (¶ 67, identify feature 39 including the coupler); detects, responsive to the position being less than the threshold distance (step 175, Fig. 5), a status of the trailer based on the image data being indicative of a position of a hitch ball relative to the coupler within a second threshold (¶84); and maneuvers, via the steering and braking systems, the vehicle based on the status (¶85).
Singh does not expressly disclose the step of evaluating the trailer-like object to determine if the trailer-like object is a trailer.  However, Reed, in the same field of invention, clearly teaches this limitation (¶18).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Reed into the invention of Singh in order to additionally make the determination of trailer recognition so as to further improve the system’s 
With respect to claim 2, Singh further discloses initiating vehicle movement approaching the trailer-like object (165, Fig. 5), but does not disclose wherein the controller classifies the image data based on the evaluation and, wherein the evaluation is indicative of the image data including a trailer with a confidence level assigned during the evaluation exceeding a threshold level. However, Reed, in the same field of invention, teaches these limitation (¶¶ 17-19, i.e. classification based on the degree of similarity against a predetermined threshold).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Reed into the invention of Singh in order to additionally make the determination of trailer recognition so as to further improve the system’s versatility in correctly coupling the vehicle with intended trailer thus ensuring the operation’s reliability as intended. 
Claims 3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Reed and in further view of Lu et al. (US 2014/0200759, hereafter “Lu”).
With respect to claim 3, Singh does not expressly disclose wherein the controller detects a tongue, via contour matching, in the image data of the trailer-like object responsive to the evaluation being indicative of the image data including a trailer with a confidence level assigned during the evaluation exceeding a threshold level such that, responsive to the tongue in the image data, the controller establishes the trailer-like object as a trailer.  Nevertheless, Singh does disclose template recognition of the trailer geometry to establish the trailer-like object as a trailer (¶¶ 67-68).  Moreover, Lu teaches such concept (¶ 23, “part or portion or region or structure of the trailer tongue 10b serves as the ‘target’ and is used as an image pattern or pattern matching template” and ¶ 58, confidence level).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lu into the invention of Singh in order to use existing or 
With respect to claim 8, all the limitations have been analyzed in view of claims 1-3, and it has been determined that claim 8 does not teach or define any new limitations beyond those previously recited in claims 1-3; therefore, claim 8 is also rejected over the same rationale as the previous claims.
With respect to claim 14, Singh further discloses wherein the threshold distance is indicative of a distance from a center point of the hitch ball to a center point of the coupler (¶ 84).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Reed and in further view of Shank et al. (US 9,914,333, hereafter “Shank”).
With respect to claim 7, Singh does not expressly disclose wherein the status is determined through association of the image data with predetermined image data being indicative of each of the statuses and stored in the controller.  Nevertheless, Shank teaches such concept (Column 6, Lines 22-55 and Fig. 9).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shank into the invention of Singh in order to provide various stages of approach (i.e. trailer status as interpreted in light of the specification, e.g. paragraph [0060]) and thus further improve the situational awareness.

Allowable Subject Matter
Claims 4-6, 9-13 and 15-20 but for the rejections of the base claims as well as the rejections under 35 USC 112. The allowable subject matters found in the claims that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. 
Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 20190340787 teaches a method for detecting and localizing a trailer coupler of a trailer is provided. The method includes receiving images from a camera positioned on a back portion of a tow vehicle and determining a region of interest within the images. The region of interest includes a representation of the trailer coupler. The method includes determining a camera plane and a road plane. In addition, the method includes determining a three-dimensional point cloud representing objects inside the region of interest and within the camera plane and the road plane. The method also includes receiving sensor data from a sensor system and determining a coupler location of the trailer coupler based on the 3D point cloud and the sensor data. The method also includes sending instructions to a drive system causing the tow vehicle to autonomously drive along a path in a rearward direction towards the coupler location.
US 20160288601 teaches a method and system for guiding a vehicle having a hitch connector to a trailer operates with a monocular vehicle video camera secured to a rear of the vehicle. In operation, the vehicle video camera generates video images from a rearward direction of the vehicle that are displayed. An electronic control unit including a processor is configured to: receive and display the video images, analyze the video images to confirm the location of a trailer coupler, analyze the video images to determine distance from a hitch connector of the vehicle to the trailer coupler, analyze the video images to determine height of the hitch connector of the vehicle, height of the trailer coupler of the trailer, and the relative height difference between the hitch connector of the vehicle and the trailer coupler of the trailer, and assist in guiding the vehicle to a trailer coupling position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669